35 N.Y.2d 692 (1974)
In the Matter of the Claim of James Height, Claimant,
v.
Hicksville Firestone Dealer Store, Inc. et al., Respondents. Lewis Herman, Appellant; Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Submitted September 13, 1974.
Decided October 8, 1974.
Lewis Herman, appellant pro se.
Edward L. Milde for Hicksville Firestone Dealer Store, Inc. and another, respondents.
Chief Judge BREITEL and Judges GABRIELLI, JONES, WACHTLER, RABIN, STEVENS and WITMER[*] concur.
*693MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the matter remitted to the Appellate Division for remand to the Workmen's Compensation Board with directions to grant the appellant's application.
Appellant's fee for legal services was approved by the board and therefore became a lien upon the compensation award (Workmen's Compensation Law, § 24). An attorney's lien attaches upon the granting of the compensation award (§ 24) and takes precedence over the employer's right to reimbursement of funds previously paid to the claimant-employee (Matter of Dickman v. City of New York, 18 N Y 2d 969, affg. 25 A D 2d 931). *694 While the board may fix the "manner" in which the attorney's fees may be paid (Workmen's Compensation Law, § 24), it may not nullify the statutorily created lien by directing the attorney to look to the claimant rather than the employer for the fee awarded. (§ 24.)
Order reversed, with costs, and the matter remitted to the Appellate Division for further proceedings in accordance with the memorandum herein.
NOTES
[*]  Designated pursuant to section 2 of article VI of the State Constitution.